DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments, particularly claim amendments, on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 2 and 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the first output circuit comprises: 5a clock modulator configured to output a modulated clock and a modulated inverted clock in response to the clock, an inverted clock having a phase opposite to a phase of the clock, and the first enable signal; a trigger circuit configured to output the rising clock and the falling stclock in response to the clock, the modulated clock, and the modulated inverted clock; a first mode selector configured to output pull-up clocks and pull- down clocks in response to the rising clock, the falling clock, and the mode signals; and 34PA4331-0 a first driver configured to output the first data strobe clock in response to one or more of the pull-up clocks and one or more of the pull- down clocks; while in regard to claim 10, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the second output circuit comprises: an enable selector configured to receive the second enable signals and output sub mode signals in response to the mode signals; a second mode selector configured to invert the rising clock to 20generate the rising inverted clock, invert the falling clock to generate the falling inverted clock, and output pull-up clocks and pull-down clocks in response to the rising inverted clock, the falling inverted clock, and the sub mode signals; and a second driver configured to output the second data strobe clock 37PA4331-0 in response to one or more of the pull-up clocks and one or more of the pull-down clocks.
Claim(s) 5-9 and 11-13 depend from claims 2 and 10, and as such are also objected for the same reasons.
Claim(s) 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 14: A data strobe clock output circuit comprising: a clock modulator configured to output a modulated clock and a modulated inverted clock in response to a clock, an inverted clock, and a first enable signal; a trigger circuit configured to output a rising clock and a falling clock in response to the clock, the modulated clock, and the modulated is inverted clock; an enable selector configured to output sub mode signals in response to mode signals and a second enable signal; a first mode selector configured to output pull-up clocks and pull- down clocks in response to the rising clock, the falling clock, and the 20 mode signals; a first driver configured to output a first data strobe clock in response to one or more of the pull-up clocks and one or more of the pull- down clocks; a second mode selector configured to invert the rising clock to 39PA4331-0 generate the rising inverted clock, invert the falling clock to generate the falling inverted clock, and output pull-up clocks and pull-down clocks in response to the rising inverted clock, the falling inverted clock, and the sub mode signals; and 5a second driver configured to output a second data strobe clock in response to one or more of the pull-up clocks and one or more of the pull- down clocks. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There seems to be lack of antecedent for at least “the clock modulator.”
Claim(s) 4 depends from claim 3 and as such is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20210081204 to Jeon et al. (“Jeon”) in view of U.S. Patent/Publication No. 20210006254 to Kim et al. (“Kim”).  
As to claim 1, Jeon teaches substantially the claimed invention, including: a data strobe clock output circuit (As found in at least FIG. 2: data strobe clock output, such as CDQS, part of circuit 2000) comprising: a first output circuit configured to generate a rising clock and a falling clock in response to a clock (First, the Specification/Drawings of the present Application define “rising clock” and “falling clock” as having no phase difference: both include common rise and falling edges and have same operating frequency; as found in at least FIG. 10 and [0083]: “The rising clock RDIN and the falling clock FDIN transit to high at a high edge of the modulated clock CLK_M and transit to low at a low edge of the modulated clock CLK_M. (emphasis added); however, in accordance with MPEP 2111: “impermissible importation of subject matter from the specification into the claim,” the claim of “rising clock” and “falling clock” will be given, also in accordance with MPEP 2111, their broadest reasonable interpretation: a first clock and a second clock; as found in at least FIG. 3, first and second clocks MCK and BCK are generated in response to a clock CK; also see: [0055-0056]) and a first enable signal and output a 5first data strobe clock in response to the rising clock, the falling clock, and mode signals (As found in at least FIGS. 2, 3, 5, 6, and at least [0079], output first data strobe clock such as CQDS in response to above highlighted first and second clocks, mode signals and enable signal as found in at least [0081]); and a second output circuit configured to generate a rising inverted clock and a falling inverted clock by inverting the rising clock and the falling clock generated by the first output circuit, and output a second 10data strobe clock in response to the rising inverted clock, the falling inverted clock, a second enable signal, and the mode signals (As found in at least FIGS. 2, 3, 5, 6, and at least [0079], second data strobe clock signal is output (there are two CDQS in FIG. 2) as a result of enable and mode signals, as well as first and second clock signals).
While Jeon may not expressly teach rising inverted clock and falling inverted clock, the generation of these clocks from rising and falling clocks is merely an exercise in delaying the original rising and falling clocks so that the rising and falling inverted clocks are 180 degrees out of phase with the original rising and falling clocks; the steps and apparatus involved in generating inverted clocks are well-known, well-understood and obvious to one of ordinary skill in the art.
Moreover, the teachings of Kim in at least FIGS. 1, 9-11 and 14 provide with enabling functionality and apparatus to generate inverted clocks: for example, in FIG. 1, there is involved clock delay functionality and apparatus to achieve clock inversion. Additional teachings of this are found in at least FIGS. 9-10, where for example, clocks FCLK and RCLK are delayed sufficiently to provide out-of-phase conditions as found in FIG. 10.
Lastly, Kim in at least FIG. 14 provides teachings of outputting a data strobe clock DQS based on first and second clocks, such as CLK2, FCLK, and mode signals from 36 and enable signals from 30.
Jeon and Kim are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory devices including data strobe signals.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Jeon as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Kim also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: both Jeon and Kim include teachings of memory devices and the generation of data strobe signals. Kim provides detailed teachings of clock generation, of critical need in the generation of data strobe signals; while Jeon provides teachings of multiple data strobe signals that can be used to address multiple memories.
Therefore, it would have been obvious to combine Jeon with Kim to make the above modification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827